405 F.2d 1213
William T. CARROLL, Chris E. E. Makaila and John Thylstrup, Appellants,v.PACIFIC MARITIME ASSOCIATION, a corporation, et al., Appellees.
No. 20835.
United States Court of Appeals Ninth Circuit.
Jan. 30, 1969.

Sidney Gordon, Los Angeles, Cal., Francis Heisler, Carmel, Cal., Arthur Brunswasser, San Francisco, Cal., Irving A. Thau, New York City, for appellants.
Richard Ernst, Norman Leonard, of Gladstein, Anderson, Leonard & Sibbett, San Francisco, Cal., for appellees.
Before POPE, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
When this case was first presented here, this court had decided Williams v. Pacific Maritime Association 384 F.2d 935, in which we held that the Fourth Amended Complaint in that case set forth a sufficient claim to permit the plaintiffs to go to trial.  Also, at that time, petition for certiorari had been filed in the Supreme Court.  Certiorari was denied March 18, 1968, Williams v. Pacific Maritime Association, 390 U.S. 987, 88 S. Ct. 1181, 19 L. Ed. 2d 1290.


2
In this case the court found the third amended complaint to be insufficient and dismissed the action.  As the issues sought to be raised here have certain resemblances to those present in Williams, we are of the view that this case should be remanded to the district court with leave to plaintiffs to amend their complaint, should they be so advised, so as to permit the court to proceed to hear and determine the matter upon the evidence.


3
Accordingly, the cause is remanded to the district court with directions to proceed as herein suggested.